Citation Nr: 1428630	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2012 and in January 2014, the Board remanded the claim for further development.  

The issue has been recharacterized as shown on the title page to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability.  He specifically asserts that he has sinusitis and/or asthma due to military service.  

At the outset, it is noted that an application to reopen a previously denied claim of service connection for asthma was denied in a prior Board decision issued in August 2012.  Therefore, the current appeal is limited to entitlement to service connection for a respiratory condition other than asthma, to include sinusitis.

On a report of medical history form completed at the Veteran's April 1971 enlistment examination, he indicated that he had a history of nose trouble and hay fever.  The reviewing physician reported that the Veteran had occasional nosebleeds, and hay fever that was controlled.  The examination report indicates that the Veteran's nose and sinuses were normal on inspection 

As the condition of hay fever (which is an acute seasonal form of allergic rhinitis) was recorded on the Veteran's entrance examination, that condition, although apparently not symptomatic at the time, was "noted" upon entry into service.

The service records document that the Veteran underwent a Caldwell-Luc procedure with a nasal antrostomy of the right maxillary sinus in May 1971.  The operative diagnoses were displaced palatal root of tooth number three into the right maxillary antrum, and chronic sinusitis secondary to displaced palatal root of tooth number three into the right maxillary antrum.  

A June 1971 discharge examination report does not show any respiratory disorders.  A June 1971 medical board report reflects a diagnosis of 'bronchial asthma with allergic diathesis, documented, symptomatic.'  The medical board determined the condition had existed prior to service, and had not been permanently aggravated beyond the normal progression of the disease, by military service.  The Veteran received a medical discharge in June 1971.

Post-service VA treatment records show treatment for complaints of nasal drip, cough, and headaches, and include diagnoses of allergic rhinitis, obstructive chronic bronchitis, and chronic obstructive pulmonary disease (COPD).  The records do not reflect a diagnosis of sinusitis.

VA examinations were provided in October 2012 and February 2014.  The examiners determined that the Veteran has a current disorder of allergic rhinitis; sinusitis was not diagnosed.  The examination reports contain medical opinions that the claimed disability of sinusitis is not related to military service, to include the surgery in May 1971.  

The examination reports are inadequate to properly adjudicate the claim as neither opinion addresses the salient question of whether the evidence is clear and unmistakable that a pre-existing condition of hay fever (which is an acute seasonal form of allergic rhinitis) was aggravated as a result of military service.  

An opinion is also needed as to whether any of the Veteran's other currently diagnoses respiratory disabilities, such as obstructive chronic bronchitis and COPD, are related to service.  While obstructive chronic bronchitis and COPD may not have been diagnosed at the October 2012 or February 2014examinations, VA treatment records during the course of the appeal show these diagnoses.  As such, these two conditions represent current respiratory disabilities and, a nexus opinion is required.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For this reasons, a new examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate professional who has not previously examined him, for an opinion regarding the nature and etiology of the claimed respiratory disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

a) The examiner is to provide an opinion as to whether the allergic rhinitis/hay fever that pre-existed the Veteran's entrance into service was clearly and unmistakably not aggravated during service; or, if it was aggravated, that any increase was clearly and unmistakably due to the natural progression of the disability.

In formulating this opinion, the examiner is asked to include an appropriate discussion of the post-service clinical records and the Veteran's subjective report of recurrent nasal/respiratory symptoms after discharge.  The examiner is to accept that the Veteran had recurrent nasal/respiratory symptoms after service.

The term "aggravated" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

b) Is it is at least as likely as not that obstructive chronic bronchitis and COPD had onset in service, or are otherwise related to any aspect of the Veteran's service, to include the surgery in May 1971.  

In formulating this opinion, the examiner is advised that although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



